By the Court.—Truax, J.
The principal question on this appeal is presented by the exceptions that were taken to the admission of evidence showing that plaintiff’s husband had expended $5,000, in endeavoring to cure plaintiff of the injuries that had been inflicted bv the defendants; by the exception that was taken to the refusal of the court to charge that the plaintiff could not recover for moneys expended by her husband for services of physicians, and travelling and other expenses ; and by the exception to the charge that in estimating the damages that had been sustained by the plaintiff, the jury might consider the expenses incurred by the husband in the care of his wife, and the expenses incurred by him while travelling with plaintiff in Europe.
We are of the opinion that the expenses incurred by the husband were no part of the damages that the wife sustained by reason of the assault and battery or false imprisonment. She was entitled to recover only for the damages that she personally had sustained. For the damages that her husband has sustained by reason of the acts of the defendants, he had a cause of action against the defendants.
We are of the opinion that the errors committed in the admission of this evidence, and in the refusal to charge as requested, and in the charge as made, to which an exception was taken, call for the reversal of this judgment and for the granting of a new trial.
*32We are also of the opinion that the complaint states, and that the evidence tended to prove a cause of action against all of the defendants.
Judgment and order appealed from reversed, and new trial ordered, with costs to appellants, to abide the event.
Sedgwick, Ch. J., concurred.